DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2012/0091308) in view of Magaudda (US 9,204,718).
	In respect to claims 1-2, Small et al. disclose a clipboard comprising: a rectangular rigid board 205; a front fastening mechanism 215; a rear fastening mechanism 220; the front and rear fastening mechanisms being oppositely positioned about a top edge of the rigid board 205, and connected to a front surface and rear surface of the rigid board, respectively (Fig.2).
	Small et al. do not disclose a left opening, right opening, left supporting arm, or right supporting arm, however, Magaudda teaches a similar rigid board 1 with a front fastening mechanism 2, and further left openings 5 and right openings 5 through the board and oppositely positioned in respect to the front fastening mechanism (Fig. 3); Magaudda further teach left and right supporting arms 4 which are perpendicularly attached to the board (via rivets, through holes 5) (Col. 2, 57 – Col. 3, 2; Fig. 2).  It would have been obvious to provide the rigid board of the clipboard taught in Small et al. with left and right supporting arms (attached via holes in the board) in view of Magaudda to allow the clipboard to be propped at an angle for easier use (Col. 1, 19 – 39).
	In respect to claim 8, Small et al. further disclose a bracket for holding the fastening mechanisms connected perimetrically to the rigid board (Fig. 2).  These can be construed to be “writing utensil holder”, since no particular structure is claimed, and they are capable of holding a writing utensil e.g. clipping a pen clip thereto. 

Claims 5, 9, 10, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2012/0091308) in view of Magaudda (US 9,204,718) as applied to claim 1 above, and further in view of Xiong (CN 20-5705846).
Small et al. in view of Magaudda substantially teach the claimed invention but do not disclose a middle opening, traversing the rigid board, centrally located between the left and right openings, and positioned adjacent the top edge, however, Xiong teach a clipboard having a rigid board, the rigid board having a middle opening 103 (Fig. 1).  It would have been obvious to provide the rigid board of the clipboard taught in Small et al. and Magaudda with a middle opening to hang the clipboard, as Xiong describes the opening as a “hanging hole”. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2012/0091308) in view of Magaudda (US 9,204,718) as applied to claim 1 above, and further in view of Levy (US 3,297,862).
Small et al. in view of Magaudda substantially teach the claimed invention but do not disclose a front or rear illuminating device integrated with the fastening mechanisms, however, Levy teach a clipboard having a fastening mechanism, wherein the fastening mechanism is further integrated with an illuminating device (Fig. 2).  It would have been obvious to provide each fastening mechanism taught in Small et al. and Magaudda with an illuminating device in view of Levy to illuminate paper on the clipboard to be written/read in dark places (Col. 1, 11-20).

Claims 13-14 and 16-17,  and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2012/0091308) in view of Magaudda (US 9,204,718) and Xiong (CN 20-5705846) as applied to claim 9 above, and further in view of Levy (US 3,297,862).
	Small et al., Maguadda, and Xiong substantially teach the invention for the reasons described in the rejection of claim 9.  Levy teaches and motivates to combine for the reasons explained in claims 6-7, above.

Allowable Subject Matter

Claims 3-4, 11-12, and 18-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art anticipates or renders obvious all the claim language, in particular the structure of the left and right supporting arms, in combination with a clipboard. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637